Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 04, 2022

The Court of Appeals hereby passes the following order:

A22A1118. LANE v. SENIOR SOLUTIONS MANAGEMENT GROUP, LLC
    et al.

      Upon consideration of the Appellant’s Motion to Withdraw Appeal in the
above styled case, it is ordered that the motion is hereby GRANTED, and jurisdiction
is released back to the trial court upon receipt of this order.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/04/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.